United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3250
                                   ___________

Keith Barthel; Dorothy Barthel,        *
                                       *
            Appellants,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
              1
Chuck Conner, Secretary, United        * District of Nebraska.
States Department of Agriculture,      *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                             Submitted: January 23, 2008
                                 Filed: February 19, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Keith and Dorothy Barthel, whose Nebraska hay meadow has been prone to
flooding previously exacerbated by federal limitations on the dredging of a drainage
waterway, appeal from the district court’s2 order denying their motion for a show


      1
      Chuck Conner has been appointed to serve as the Secretary of the United States
Department of Agriculture, and is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c).
      2
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
cause order, or for a writ of mandamus. The motion cited Federal Rule of Civil
Procedure 70 (judgment for specific acts), and 28 U.S.C. § 1361 (action to compel
federal officer to perform his duty), and was based on defendant’s purported failure
to obey this court’s mandate in Barthel v. U. S. Dep’t of Agric., 181 F.3d 934 (8th Cir.
1999).

       Following careful review, we agree with the district court that the Barthels, who
did not appeal the final administrative decision that followed this court’s earlier
remand, have not shown that they were excused from exhausting their administrative
remedies, and we therefore find no abuse of discretion in the denial of mandamus
relief. See In re MidAmerican Energy Co., 286 F.3d 483, 486 (8th Cir. 2002) (per
curiam) (discretionary power to issue writ of mandamus is extraordinary remedy
reserved for extraordinary situations); Taylor v. Barnhart, 399 F.3d 891, 894 (8th Cir.
2005) (mandamus is not available to parties who have failed to exhaust available
administrative remedies). The Barthels were also not entitled to relief under Rule 70.

       Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
The Barthels’ motion to supplement the record is denied, and appellee’s motion to
strike is denied as moot.
                       ______________________________




                                          -2-